Per Curiam.
Writ of certiorari upon the relation of employee1 to review a decision of the Workmen’s Compensation Commission. The only issue is whether the evidence supports all the findings of the commission. We hold that it does.
The commission, upon conflicting medical testimony, made the following findings:
First, the commission found that on three occasions employee had suffered a personal injury in the nature of a low back strain which arose out of and in the course of his employment, but that it was unclear from the record whether employee was entitled to any compensation for permanent partial disability of the lower part of the back. The commission left the matter of permanent partial disability of the lower part of the back to subsequent petition and determination.
Second, the commission found that employee, who was permanently and totally disabled at the time of the hearing, suffered from two conditions, cervical spondylosis (a bone spurring or ridging of the cervical vertebra) and amyotrophic lateral sclerosis (a terminal degenerative disease of unknown etiology affecting the central nervous system), and that neither of these conditions was causally connected to employee’s work.
*532Third, the commission found that employee’s work had irritated the cervical spondylosis and contributed to employee’s hospitalization and need for surgery, but that neither the spondylosis nor the irritation of it was a cause of employee’s permanent total disability, the amyotrophic lateral sclerosis being responsible for that. For the aggravation of the spondylosis the commission awarded employee (a) medicine and hospitalization, (b) compensation for temporary total disability for the period preceding surgery,, plus 6 months of additional temporary total for recovery from the surgery, and (c) compensation for permanent partial disability resulting from the aggravation of the spondylosis, the amount to be determined by settlement or subsequent petition and hearing.
Fourth, the commission found that employee’s work had not aggravated or accelerated the amyotrophic lateral sclerosis, which was the cause of employee’s permanent total disability.
We have carefully considered all the evidence presented below and conclude that there was sufficient evidence to support these findings.
Affirmed.

 Employee died shortly after the commission made its decision.